 1 MATTHEW G. WHITAKER
   Acting Attorney General of the United States
 2 DAYLE ELIESON
   United States Attorney
 3 District of Nevada
   PHILLIP N. SMITH, JR.
 4 Assistant United States Attorney
   Nevada Bar No. 10233
 5 Special Assistant United States Attorney for the District of Arizona
   501 Las Vegas Boulevard South, Suite 1100
 6 Las Vegas, Nevada 89101
   Telephone: (702) 388-6336
 7 Facsimile: (702) 388-5087
   phillip.smith@usdoj.gov
 8
   Attorney for Plaintiff
 9 United States of America

10
                                 UNITED STATES DISTRICT COURT
11
                                      DISTRICT OF NEVADA
12
                                                -oOo-
13
     United States of America,                     ) 4:18-cr-1589-RCC-LCK
14                                                 )
                   Plaintiff,                      ) Government’s Response to the Defendant’s
15                                                 ) Sentencing Memorandum [ECF No. 23]
            vs.                                    )
16                                                 )
     Joseph Michael Gill,                          )
17                                                 )
                   Defendant.                      )
18

19                                   Relevant Procedural History

20         On August 16, 2018, the defendant, Joseph Michael Gill, pleaded guilty to an

21 information charging him with one count of Dealing in Firearms Without a License in violation

22 of 18 U.S.C. §§ 923(a) and 924(a)(1)(D), pursuant to a plea agreement. ECF Nos. 1, 5, 8, and

23 12. The defendant is scheduled to be sentenced on January 7, 2019.

24         On December 13, 2018, Gill filed a sentencing memorandum (“DSM”) requesting a

25 downward variance or downward departure from the applicable advisory United States

26 Sentencing Guidelines (“U.S.S.G.”) range. ECF No. 23. Gill’s sentencing memorandum

27 specifically requests that this Court impose a sentence of probation. The government now

28                                                 1
 1 respectfully files this response in support of a requested sentence of 18 months of

 2 imprisonment, with three years of supervised release to follow, along with a $50,000 fine.

 3                                              Argument

 4           On November 14, 2018, the United States Probation Office prepared a Presentence

 5 Investigation Report (“PSR”) ahead of the defendant’s imposition of sentence. After an

 6 application of the advisory U.S.S.G. and the computation of the defendant’s criminal history

 7 category, the PSR determined that the applicable guideline range for imprisonment was 18 to

 8 24 months. PSR ¶ 84. The PSR’s computation of the defendant’s criminal history placed him in

 9 criminal history category I with zero criminal history points. PSR ¶ 36. The PSR calculated the

10 total offense level as 15. This calculation was based on the United States Probation Office’s

11 determination that 1) the base offense level was 12 pursuant to U.S.S.G. § 2K2.1(a)(7); 2) there

12 was a two-level increase pursuant to Section 2K2.1(b)(1)(A) because the offense involved three

13 to seven firearms; 3) there was a four-level increase pursuant to Section 2K2.1(b)(5) because the

14 defendant engaged in the trafficking of firearms; and 4) the defendant is entitled to a three-level

15 reduction in offense level for timely acceptance of responsibility pursuant to Section 3E1.1. PSR

16 ¶¶ 22-32.

17           The PSR recommends a sentence of five years of probation pursuant to a downward

18 variance under 18 U.S.C. § 3553(a), along with a fine of $15,000. For the reasons below, the

19 United States respectfully disagrees with the PSR’s recommendation and submits that a

20 sentence of 18 months, with a three-year-term of supervised release to follow along with a

21 $50,000 fine is sufficient, but not greater than necessary, in consideration of the statutory

22 sentencing factors enumerated in 18 U.S.C. § 3553(a), and respectfully requests the Court

23 impose it.

24      I.      Sentencing Argument.

25           This case arose out of an investigation by the Bureau of Alcohol, Tobacco, Firearms,

26 and Explosives (“ATF”) and the Drug Enforcement Administration (“DEA”) into illegal gun

27 dealing by the defendant, who at the time was a Special Agent with the DEA. During the

28                                                   2
 1 course of the investigation, ATF and the DEA learned that the defendant had illegally sold

 2 scores of firearms without the required federal firearms license (“FFL”), and that the defendant

 3 did so in knowing and direct contravention of federal law. The defendant opted to plead guilty

 4 to a one-count information charging him with selling firearms illegally. In support of his request

 5 for a sentence of probation (notwithstanding the serious nature of the defendant’s offense of

 6 conviction and relevant conduct), Gill primarily offers the following:

 7         1. The defendant’s crime is “one of willful ignorance rather than one that is the product

 8             of substantial reflection and consideration before its commission.” DSM at 2.

 9         2. The defendant “had a model career in law enforcement, not only as a Special Agent,

10             but also as a Supervisory Special Agent.” Ibid.

11         3. The defendant “achieved numerous meritorious accomplishments during his career

12             … that separated and distinguished him from many of his colleagues with the most

13             positive of distinctions.” Id. at 3.

14         4. “[T]he recommended sentence [of probation] would afford adequate deterrence to

15             criminal conduct, not only to [Gill], but to other current law enforcement officers

16             who sell firearms (as many do) but are ignorant to the applicable law.” Ibid.

17         5. The defendant “has no criminal history whatsoever.” Ibid.

18         6. This case (according to the defendant) does not involve “false statements in firearms-

19             related paperwork” or “… the knowing and intentional sale of firearms to prohibited

20             possessors.” Ibid.

21         7. The defendant “accept[ed] responsibility in an extremely timely fashion that

22             conserved substantial resources of all parties.” Ibid.

23         The government respectfully submits that none of these reasons constitutes a

24 justification for a sentence of probation. At the outset, the government would note that in the

25 plea agreement, the defendant admitted to the following:

26                On June 12, 2016, Defendant JOSEPH MICHAEL GILL
                  purchased three (3) identical rifles (based on make and model)
27
                  from an online Federal Firearms Licensee (FFL) named
28                                                    3
                    BudsGunShop.com located at 1105 Industry Rd., Lexington,
 1                  Kentucky 40505. GILL paid a total of $1,896.00 U.S. dollars for all
                    three rifles ($632.00 each). These firearms were subsequently
 2
                    shipped in interstate commerce from BudsGunShop.com to an
 3                  FFL identified as Brown Family Firearms, located in Sahuarita,
                    Arizona, so that they could be transferred to GILL.
 4
                    On June 18, 2016, GILL took possession of these three (3) rifles
 5                  from Brown Family Firearms. The weapons are identified as the
 6                  following:

 7                  • One (1) Colt, model M4LE (also identified as CEIOOO),
                    .223/5.56 caliber rifle, Serial Number LE412445;
 8                  • One (1) Colt, model M4LE (also identified as CEIOOO),
                    .223/5.56 caliber rifle, Serial Number LE411087; and
 9                  • One (1) Colt, model M4LE (also identified as CEIOOO),
10                  .223/5.56 caliber rifle, Serial Number LE411799.

11                  On July 27, 2016, GILL sold the aforementioned rifle bearing
                    serial number LE412445 to an individual that he (GILL) had
12                  reason to believe intended to use or dispose of the firearm[]
13                  unlawfully. On July 28, 2016, GILL sold the aforementioned
                    rifle bearing serial number LE411087 to an individual that he
14                  (GILL) had reason to believe intended to use or dispose of the
                    firearm[] unlawfully. GILL therefore engaged in the trafficking of
15                  firearms as defined by Application Note 13 of USSG § 2K2.1. The
                    aforementioned occurred in the State and Federal District of
16
                    Arizona, and elsewhere. (Emphasis added).
17

18 ECF No. 8, at 10.

19          In addition to admitting the aforementioned facts (under penalty of perjury) as

20 constituting the factual basis of his plea, Gill also specifically admitted that he was subject to a

21 four-level enhancement for trafficking firearms pursuant to U.S.S.G. § 2K2.1(b)(5)(A). Id. at 3.

22 Some additional context is appropriate here. It is abundantly clear that Gill committed this

23 crime with clear knowledge that he was violating federal law:

24                  ATF records revealed that in November 2012, the defendant
                    obtained an ATF Curio and Relics (C&R) license. The license was
25                  renewed on October 1, 2015, but was surrendered and submitted to
                    ATF’s Out of Business Records Branch. Records also reveal that
26
                    in December 2012, the defendant submitted an application for an
27                  FFL, but voluntarily withdrew the application due to the fact

28                                                     4
                       that he did not receive prior approval from his employer [(the
 1                     DEA)]. 1
 2 PSR ¶ 10.

 3            This clearly establishes that the defendant—himself a federal law enforcement agent—
 4 very well knew that in order to sell firearms, he was required to obtain and possess a federal

 5 firearms license from ATF. It also establishes that despite that knowledge, and motivated by his

 6 desire to illegally profit from his own criminal conduct, he continued to sell firearms illegally.

 7 As the PSR correctly notes, the defendant sold two of the rifles charged in the information to

 8 two separate members of a drug trafficking organization. The person who the defendant sold

 9 one of the rifles to on July 28, 2016 (Mauricio Balvastro) was not the same person he had sold a

10 rifle to the day before on July 27, 2016 (Jesus Martinez), and Balvastro represented to Gill that

11 he was an “associate” of Martinez. The circumstances of these two sales would have put any

12 reasonable person—especially a federal agent—in apprehension of the inappropriateness of

13 selling the firearms to these two individuals, but Gill proceeded anyway. 2

14            The government also disagrees with the assertion in Gill’s sentencing memorandum that
15 his crime is mitigated because it is “one of willful ignorance.” Rather, Gill’s crime appears to

16 have been motivated by a desire for economic profit, pure and simple. He sold weapons when

17 he knew he should not have, and under circumstances which he should not have. As the PSR

18 notes, Gill sold two of the rifles at issue here for $1,000 each—meaning he made almost a 60%

19 profit on each. Not only did Gill sell firearms in knowing and direct contravention of federal

20 law, he was a prolific gun seller; ATF records “… revealed that since 2011, the defendant

21 purchased approximately 64 firearms from licensed dealers including 13 firearms subject to the

22 National Firearms Act 3, and sold approximately 100 firearms utilizing the internet site,

23 Gunbroker.com.” PSR ¶ 10.

24   1
       It is the understanding of the undersigned that the DEA would not approve of Gill’s desire to sell firearms merely
     because the DEA did not want an active federal agent (especially a supervisor) to be involved with outside for-profit
25   employment. Gill withdrew his FFL application in February 2013.
     2
       It is also reasonable to assume that the defendant would have sold the third Colt M4LE rifle had the DEA not
26   intervened (after one of the illegally sold rifles was intercepted en route to Mexico) and “directed the defendant to cease
     and desist selling his privately owned weapons.” PSR ¶ 8.
27   3
       Firearms subject to the National Firearms Act include such items as suppressors (commonly known as “silencers”),
     short-barreled rifles, and sawed-off shotguns.
28                                                                5
 1          These facts also detract from the significance of Gill’s claim that his crime does not

 2 involve “… the knowing and intentional sale of firearms to prohibited possessors.” DSM at 4.

 3 Since the defendant was selling large numbers of firearms to whomever would purchase them—

 4 a;; without conducting any back ground checks and while ignoring red flags as to the

 5 appropriateness of the sale—we simply cannot know the full breadth of the characteristics of the

 6 individuals to whom he illegally sold weapons.

 7          It further bears mentioning that the specific firearms at issue here are high-powered

 8 semi-automatic assault weapons that are essentially military-style assault rifles adapted for

 9 civilian use. Additionally, as the PSR correctly notes, the defendant sold one of these weapons

10 to a member of a drug trafficking organization “who was attempting to transport the rifle to

11 Nogales, Sonora, Mexico.” PSR ¶ 6; see also Exhibit 1 (two photographs of the Colt Model

12 M4LE recovered from Gill’s residence pursuant to an ATF search warrant and a photograph of

13 the Colt Model M4LE the defendant sold illegally which was later seized before it could be

14 smuggled into Mexico).

15          The PSR notes that “[r]ecords from GunBroker.com revealed that the defendant had an

16 active account and had been a member since 2000” and that “[f]rom 2000 to 2016, the

17 defendant has an approximate 645 sales transactions recording on the site. He sold

18 approximately 100 firearms to various individuals throughout the United States, of which 50

19 firearms were sold between 2012 and 2016.” This evinces the fact that the defendant may have

20 very well engaged in the illegal conduct that forms the basis of this case for well over a decade.

21          At a minimum, the defendant’s provably knowing and willful illegal conduct apparently

22 spanned at least three years (commencing from the time he withdrew his application for an

23 FFL). Perhaps most shockingly, the defendant committed this crime with assumed knowledge

24 of the infamous joint DEA-ATF “Operation Fast and Furious,” which resulted in a federal

25 agent being murdered by a weapon that had been acquired illegally by a straw purchaser and

26 had ended up in Mexico. Gill obviously knew about the danger of illegally selling firearms in a

27

28                                                   6
 1 border state such as Arizona, having “had a … career in law enforcement, not only as a Special

 2 Agent, but also as a Supervisory Special Agent.” DSM at 3.

 3         During the course of the investigation, ATF and DEA interviewed fellow DEA agents at

 4 the defendant’s District Office. One such agent was asked if the defendant had knowledge of

 5 ATF gun laws, and the agent replied, “Oh, I’m pretty damn sure [Gill] knows gun laws very

 6 well.” This is consistent with another DEA agent indicating that he “gave the defendant several

 7 firearms to sell on his behalf in April or May 2016, because he knew the defendant sold guns

 8 ‘on the side’ and believed he had an FFL.” PSR ¶ 14. The defendant’s illicit gunrunning also

 9 included at least one stolen handgun. PSR ¶ 15. As part of this particular transaction, the

10 defendant “informed the purchaser he would run [a] firearm in NCIC to ensure it was not

11 stolen prior to sending it ….” The ATF investigation revealed that the defendant in fact used

12 NCIC on February 21, 2013 to conduct a records query on a firearm he had sold to an

13 individual who resided in Idaho. This act constituted yet another violation of federal law—i.e.,

14 making personal use of the NCIC system.

15         To the extent that the defendant’s sentencing memorandum suggests that this Court

16 should impose a well-below-guideline-range sentence of probation because the defendant “has

17 no criminal history whatsoever” and because of his acceptance of responsibility “in an

18 extremely timely fashion that conserved substantial resources,” DSM at 3, it must be noted here

19 that the applicable guideline range already takes both of those factors into account. The

20 defendant’s criminal history score—zero—and the fact that he accepted responsibility for his

21 crime in a timely manner is the reason why his guideline range is 18-24 months.

22         Had the defendant had a criminal history or had he not pleaded guilty in a timely

23 manner, he would be facing a higher sentence. As it stands, the Sentencing Commission has

24 built in a mechanism for the Court to impose a lesser sentence based on a defendant’s timely

25 acceptance of responsibility and the conservation of prosecutorial and court resources—i.e.,

26 U.S.S.G. § 3E1.1. The government submits that it would be inappropriate (especially under the

27

28                                                  7
 1 facts and circumstances of the instant case) to afford further benefit or consideration for the

 2 defendant’s decision to plead guilty.

 3          The government would also note here that the plea agreement affords the defendant

 4 additional benefits that may not be immediately apparent to the Court—i.e., the government

 5 not pursuing 1) an increase for the true number of firearms involved in the defendant’s scheme

 6 to illegally sell firearms (which would result in an 8-level increase pursuant to Section

 7 2K2.1(b)(1)(D)); 2) an increase in his base offense level from 14 to 20 because the offense

 8 involved a semi-automatic firearm capable of accepting a large capacity magazine—i.e., the

 9 Colt M4LE rifles—and the defendant was convicted under 18 U.S.C. § 922(a)(6) and

10 committed the offense with reason to believe that the offense would result in the transfer of a

11 firearm to a prohibited person pursuant to Section 2K2.1(a)(4)(B); or 3) a 4-level increase for the

12 defendant transferring any firearm with knowledge or reason to believe that it would be

13 transported out of the United States pursuant to Section 2K2.1(b)(6)(A).

14          This brings us to deterrence. Despite Gill’s assertion that “it is difficult to fathom that

15 [he] will commit future crimes,” DSM at 3, there is still a palpable need for deterrence here

16 pursuant to 18 U.S.C. § 3553(a)(2)(B), and the need for deterrence in this case extends far

17 beyond preventing just the defendant from committing additional crimes. For example, on the

18 subject of general deterrence, in United States v. Politano, 522 F.3d 69 (1st Cir. 2008), the Court

19 held:

20                 Indeed, the § 3553(a) factors expressly provide for consideration of
                   general deterrence: section 3553(a)(2)(B) states that “[t]he court, in
21
                   determining the particular sentence to be imposed, shall consider
22                 the need for the sentence imposed to afford adequate deterrence to
                   criminal conduct.” General deterrence is about preventing
23                 criminal behavior by the population at large, and, therefore,
                   incorporates some consideration of persons beyond the defendant.
24

25 Politano, 522 F.3d at 74.

26          Individuals who illegally sell firearms (such as Gill) pose a clear and present danger to
27 society as a whole. Guns ending up in the hands of the wrong people is a major cause of gun

28                                                     8
 1 violence in the United States (and elsewhere). The Gun Control Act (which requires an

 2 individual to obtain an FFL in order to sell firearms) was passed in part as a means to help keep

 3 guns out of the hands of the wrong people. The nature and circumstances of the defendant’s

 4 offense, therefore, warrant a custodial sentence in order to serve a deterrent effect. A belief that

 5 the defendant will not re-offend is insufficient—the Court must impose a sentence that will

 6 adequately deter those individuals in the future who will face the temptation of committing

 7 similar crimes. See, e.g., United States v. Medearis, 451 F.3d 918, 920-21 (8th Cir. 2006) (holding

 8 that courts must give “proper weight” to general deterrence as one of the “key purposes of

 9 sentencing”).

10          A sentence of probation, as requested by the defendant, will most assuredly not serve

11 that purpose. Rather, it will inappropriately minimize the defendant’s conduct specifically, and

12 similar conduct generally. Notably, in all Southwest border states, law enforcement agencies are

13 continually fighting to stop the flow of guns from the United States to Mexico. See generally,

14 ATF Project Gunrunner Summary, at http://www.atf.gov/firearms/programs/project-

15 gunrunner/. The defendant’s conduct obviously undermined that effort. In addition, there are

16 aggravating circumstances here. The defendant was a sworn federal agent at the time he

17 committed this crime, and he knew what he was doing was a crime and did it anyway—all for

18 personal profit. He also continued to do it despite being on notice that his crime had the

19 potential to be compounded (i.e., the guns he illegally sold being used in other crimes or being

20 smuggled out of the country).

21          The investigation also uncovered the fact that Gill used his government-issued cell

22 phone in furtherance of his illegal scheme. On October 11, 2016, Gill’s work cell phone was

23 forensically imaged by a Cyber Investigations Officer (“CIO”) from the DEA Office of the

24 Inspector General. In relevant part, the CIO’s forensic image of the defendant’s work cell phone

25 revealed the following (all of this information has been previously provided to defense counsel):

26             •   On May 12, 2016, Gill communicated with an unknown person and said, “I

27                 ordered three rifles to resell…but I think they are sold out already.”

28                                                   9
 1   •   On July 24, 2016, Gill communicated with an unknown person and said, “The

 2       guy texted me just now about the pistol tomorrow.”

 3   •   On July 27, 2016, Gill communicated with an unknown person and said, “If you

 4       want another one of the colt m4’s let me know. I still have one left. I also have

 5       some handguns and a Remington 870 police shotgun that I am selling if ur

 6       looking [sic].”

 7   •   On July 28, 2016, Gill communicated with an unknown person and said,

 8       “Another guy wants to buy a rifle in 30 mins at the mall.” On this same date, Gill

 9       again communicated with an unknown person and said, “Hey, if you want the

10       [AK] pistol let me know and I will hold it for you, otherwise I am gonna post it

11       on backpage this weekend.”

12   •   On July 30, 2016, Gill stated to an unknown person that he had a Remington 870

13       12-gauge shotgun available. On this same date, Gill communicated with an

14       unknown person and said, “I’m the guy who bought the .40 (2) from the other

15       day. I’m considering picking up a rifle. You mention you had some can you

16       [sic].”

17   •   On August 4, 2016, there were five text messages between Gill’s work phone and

18       David Balvastro’s phone number. These communications took place five days

19       after the July 30, 2016, seizure of the Colt M4LE rifle in Nogales, Arizona. The

20       content of these messages could not be recovered.

21   •   Gill was in communication with a direct subordinate employee, DEA Special

22       Agent Erik Vasquez, via WhatsApp Messenger between April 25, 2016, and May

23       26, 2016.

24   •   Vasquez requested that Gill sell a shotgun, rifle and handgun. Gill advised it was

25       best to post the shotgun on backpage.com and sell it locally in Tucson. Gill

26       further stated, “That’s usually how I sell a lot of mine.” Gill told Vasquez that he

27

28                                        10
 1                 had seven “870’s” (Remington Model 870 shotguns), but that he was always in

 2                 the market to purchase additional weapons.

 3             •   Gill then stated he would sell the firearms for Vasquez on the internet and told

 4                 him, “Sounds good, bring them in when you can and I will take detailed pics and

 5                 ship them out for you when they sell. I have my [FFL] so I can transfer them to

 6                 the buyer/other dealer.” As noted above, Gill did not have an FFL.

 7             •   On May 14, 2016, Vasquez gave his firearms to Gill to sell. On May 24, 2016,

 8                 Gill told Vasquez that all three weapons were sold and that he could meet up and

 9                 give him (Vasquez) the cash.

10             •   On May 26, 2016, Gill and Vasquez agreed to meet, with Gill later telling

11                 Vasquez, “I’m in my blacked out 300.” Gill was most likely referring to his

12                 Official Government Vehicle, which was a 2012 black Chrysler 300.

13          Gill’s conduct was not only a direct violation of federal law, but it was also a betrayal of

14 his oath of office. Based on the totality of the circumstances here, the government submits that

15 it is extremely important for both general deterrence and protection of the public that people

16 like the defendant receive noteworthy sentences for their willingness to acquire firearms and sell

17 them illegally. Contrary to Gill’s assertion, a sentence of probation would not serve an

18 efficacious purpose with regards to deterrence. It should also be noted that Gill is not like

19 “other current law enforcement officers who sell firearms (as many do) but are ignorant to the

20 applicable law,” DSM at 3, because Gill knew the law and knew that we he was doing was a

21 crime.

22          The government does not dispute that the defendant may have “achieved numerous

23 meritorious accomplishments during his career … that separated and distinguished him from

24 many of his colleagues with the most positive of distinctions.” DSM at 3. The fact that he was

25 promoted to the position of Supervisory Special Agent would seem to be a testament to his

26 professional success. However, that actually is an aggravating factor, not a mitigating one. The

27

28                                                   11
 1 taxpayers of this country expect a person in the defendant’s position to uphold federal law, not

 2 to egregiously and greedily violate it, and over an extended period to boot.

 3              Finally, the PSR writer’s stated reasons for recommending a downward variance—that

 4 “[t]he instant offense appears to represent poor decision making on behalf of the defendant,

 5 who otherwise appears to be a law-abiding, contributing member of society” and that the

 6 “defendant’s education and vocational skills, employment record, [and his] performance on

 7 pretrial supervision,” PSR ¶ 58, are what one would expect from a person with no prior

 8 criminal history. Notably, despite those aforementioned factors, the defendant nevertheless

 9 clearly does not qualify for a downward departure for aberrant conduct (pursuant to U.S.S.G.

10 § 5K2.20), nor does the PSR recommend such a departure.

11              The PSR does, however, indicate that “[p]ursuant to §5K2.0, the Court may depart

12 downward based on the timely disposition of the case resulting in a cost savings to the

13 government and the [C]ourt.” PSR ¶ 86. This appears to be the PSR writer’s suggestion that the

14 Court can depart downward pursuant to Section 5K2.0 solely because the defendant pleaded

15 guilty in a timely fashion and therefore obviated the need for a trial. The undersigned

16 respectfully submits that this is incorrect. In fact, Section 5K2.0(d) specifically precludes the

17 Court from departing downward based on either “[t]he defendant’s acceptance of responsibility

18 for the offense, which may be taken into account only under § 3E1.1 (Acceptance of

19 Responsibility)” or “[t]he defendant’s decision, in and of itself, to plead guilty to the offense or
                   4



20 to enter a plea agreement with respect to the offense.” See U.S.S.G. § 5K2.0(d)(2) and (4).

21              In conclusion, the government submits that sentence of 18 months in custody (which is

22 at the low end of the applicable Guidelines range) is therefore appropriate under the factors set

23 forth in 18 U.S.C. § 3553(a)—particularly, pursuant to 18 U.S.C. § 3553(a)(2)(A)’s requirement

24 for a sentence “… to reflect the seriousness of the offense to promote respect for the law, and to

25

26
     4
         U.S.S.G. § 3E1.1(b) contemplates an additional one-level reduction if the defendant pleads guilty in a timely fashion so
27 as to permit “the government to avoid preparing for trial and permit[] the government and the court to allocate their
     resources efficiently ….”
28                                                                 12
 1 provide just punishment for the offense …” and 18 U.S.C. § 3553(a)(2)(B)’s requirement for a

 2 sentence “… to afford adequate deterrence to criminal conduct.”

 3          The government also respectfully submits that the defendant’s current financial

 4 wherewithal enables him to pay a substantial fine. The PSR indicates the defendant’s net worth

 5 is over $312,000—and that amount will likely increase once his seized weapons are sold by an

 6 FFL. Based on that, and the fact that the defendant likely profited from his illegal conduct in an

 7 amount close to or exceeding $100,000 by illegally selling firearms, a fine of $50,000 is also

 8 appropriate.

 9                                              Conclusion

10          Based on the defendant’s knowing and criminal conduct, there is a legitimate need to

11 impose a sentence in this case that will promote respect for the law, provide just punishment for

12 the offense, deter the defendant from future criminal conduct, and protect the public from

13 further crimes of the defendant, as well as a need to impose a period of formal supervision

14 following his incarceration. The government respectfully submits to the Court that a sentence of

15 18 months of imprisonment with three years of supervised release to follow and a $50,000 fine

16 is sufficient, but not greater than necessary, in consideration of the statutory sentencing factors

17 enumerated in Title 18, United States Code, Section 3553(a), and respectfully requests that this

18 Court impose it.

19          Respectfully submitted this 20th day of December, 2018.

20
                                                          DAYLE ELIESON
21                                                        United States Attorney
22
                                                          /s/ Phillip N. Smith, Jr.
23
                                                          PHILLIP N. SMITH, JR.
24                                                        Assistant United States Attorney
25

26

27

28                                                   13
 1                                     Certificate of Service
 2
           I, Phillip N. Smith, Jr., certify that the Defendant will be served with a copy of the
 3
     Government’s Response to the Defendant’s Sentencing Memorandum via electronic filing.
 4
           DATED:       December 20, 2018.
 5

 6
                                                      //s//
 7                                           PHILLIP N. SMITH, JR.
                                             Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               14
